DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to recite a first crosslinking of a first portion of a plurality of mesogens to create a partially crosslinked liquid crystal body, maintaining the partially crosslinked liquid crystal body in an isotropic state, and a second crosslinking a second portion of the plurality of mesogens.
No literal support for this amendment is present in the instant specification.
For support for this amendment, Applicant directs attention to ¶ 54-57 and 99-113 of the instant specification.
¶ 54-57 describes two contrasting embodiments where a first process uses a solvent to control the self organization of the mesogens where the LCP networks are crosslinked before the solvent is removed and a second process uses temperature to control the self organization of the mesogens and the addition of a crosslinking catalyst/initiator allows crosslinking while the mesogens are above an isotropic transition temperature.
¶ 99-113 describes a specific example where RM257 is dissolved in toluene at 80˚C, followed by cooling to room temperature, PETMP and EDDET are added. An optional step includes dissolving HHMP into the solution. A porogen of salt crystals is mixed into the mixture/solution flowed by adding a catalyst solution to the monomer solution and placing in a vacuum chamber and then a mold to allow the reaction to proceed.
Neither ¶ 54-57 nor ¶ 99-113 discuss different crosslinking steps to create a first portion that is crosslinked and then a second crosslinked portion. Therefore, claim 6 contains new matter.
Prior Art
No prior art rejection are presented.
The rejection over Azoug, Polymer, 98, (2016) pg. 165-171 is withdrawn because Applicant has applied the exception under 35 U.S.C. 102(b)(1)(A) and Azoug no longer qualifies as prior art.
The rejection over Ahn, Extreme Mechanics Letters, 5 (2015) pg. 30-36 is withdrawn because Ahn generates an anisotropic stretch between the first polymerization (crosslinking) and 
 Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered and are persuasive regarding the rejections over Azoug and Ahn. However, the claims remain rejected due to the presence of new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764